     Case: 1:20-cv-01045 Document #: 16 Filed: 02/26/20 Page 1 of 1 PageID #:240

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

John A. Scatchell
                                       Plaintiff,
v.                                                        Case No.: 1:20−cv−01045
                                                          Honorable Gary Feinerman
Villlage of Melrose Park, et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 26, 2020:


        MINUTE entry before the Honorable Gary Feinerman:The 3/2/2020 status hearing
[12] is stricken and re−set for 3/18/2020 at 9:15 a.m. Motion hearing held. Defendants'
motion to dismiss or stay [14] is entered and continued. Plaintiff shall respond by
3/3/2020; Defendant shall reply by 3/16/2020. MIDP disclosures and discovery are stayed
pending further order of court.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
